Citation Nr: 9902392	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-44 300	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left tarsal 
coalition, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1987, with an additional period of unverified prior active 
duty service of four months and twenty five days.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1996, the veterans claims 
folder was transferred to the Louisville, Kentucky RO.  


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellants 
claim.  Specifically, at his personal hearing in March 1998, 
the appellant testified that he saw a private physician, a 
Dr. Stanbach (sp.), who drained fluid from his right knee.  
Thus, in light of his testimony, there appears to be 
additional medical records available.  The hearing officer 
stated that case would be held in suspension to allow the 
appellant to submit additional medical evidence, however, no 
records from private sources were submitted and associated 
with the record on appeal.  Nevertheless, the Board believes 
that in light of the additional development required in this 
case, as set forth below, the requisition and consideration 
of any available medical and treatment records from private 
medical sources is necessary for the proper adjudication of 
this case.
Additionally, the appellant indicated at his hearing in March 
1998 that he had applied for disability insurance benefits 
from the Social Security Administration (SSA).  Apparently, 
he had not heard back from SSA regarding the outcome of his 
claim, which he indicated was in appeal status.  
Nevertheless, the requisition and consideration of any 
records from SSA by the agency of original jurisdiction is 
necessary for the proper adjudication of this claim.

Further, additional service medical records, not currently 
associated with the record on appeal, may be pertinent to the 
proper adjudication of the appellants claim.  Efforts to 
obtain all available service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, corresponding to the appellants periods of 
verified active duty (November 1979 - May 1987) have been 
successful, and it is not shown that any of his records are 
lost or otherwise unavailable.  However, it does not appear 
that VA specifically attempted to obtain service medical 
records for an unverified period of active duty prior to the 
appellants November 1979 enlistment that lasted four months 
and twenty five days according to his DD Form 214, of record.  
Accordingly, the RO should verify this period of prior active 
duty service and request from NPRC any available medical 
records for the time period in question.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VAs obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
SSAs decision is pertinent to a determination of a 
veterans ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).

The Board has carefully reviewed the appellate record and 
finds that additional medical development to evaluate the 
service-connected left ankle disability would prove useful in 
this case, and is consistent with VAs duty to assist the 
appellant.  The appellant was most recently examined for 
compensation purposes in April 1997, nearly two years ago at 
this point, which in light of the more recent outpatient 
surgery and treatment for his left ankle disability in July 
1998, merits additional and up-to-date medical evaluation.  
The duty to assist includes the duty to develop the pertinent 
facts by conducting a current and thorough medical 
examination.  See 38 C.F.R. § 3.159 (1998).

Additional medical development is required in light of changes 
in the law as well.  The Board notes that recent precedent 
opinions of the United States Court of Veterans Appeals (the 
Court) as well as opinions of the VA General Counsel have held 
that a service-connected disability involving a joint rated on 
limitation of motion must be medically evaluated and adequate 
consideration must be given to whether the rating addresses 
additional functional loss due to pain under 38 C.F.R. § 4.40, 
or due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, or due to painful 
motion of a joint or periarticular pathology under 38 C.F.R. 
§ 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).  In DeLuca, the Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation 
of motion due to pain on use, including use during flare-ups.  
See also Johnson (Brenda) v. Brown, 9 Vet. App. 7, 10-11 
(1996) and Arnesen v. Brown, 8 Vet. App. 432, 440 (1995).

The April 1997 VA examination is deemed inadequate for rating 
purposes because it does not fully address the impact of pain 
as well as potential aggravating factors such as movement and 
activity, effectiveness of pain medication, or other treatment 
for relief of pain with regard to the appellants left ankle 
disability.  These factors are critical to an analysis of this 
claim under the standards set forth in DeLuca and the above-
cited General Counsel opinions.  Accordingly, the examination 
to evaluate the extent of impairment caused by the appellants 
left ankle disability must include a detailed discussion of 
functional loss due to pain and weakness.

For the reasons stated above, a new examination of the 
appellants left ankle is required.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
the current state of the claimants disability and the claim 
is well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment of 
the disability since the previous examination); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).

Additionally, the Board finds that consideration of 
extraschedular evaluations for the service-connected left 
ankle disability pursuant to 38 C.F.R. § 3.321(b)(1) (1998) 
is reasonably raised by the record.  Consequently, the Board 
will request the RO to consider the application of that 
section pursuant to this remand.  See VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996) (remand, rather than referral, is 
proper disposition for extraschedular claims inferred or 
reasonably raised by the evidence of record).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for his right knee and back 
complaints and disorders.  Additional VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
non-VA health care providers identified 
by the appellant, the RO should request 
his authorization to release any 
indicated private medical records, in 
particular, as noted in the claims 
folder, any medical records from a Dr. 
Stanbach (sp.), who apparently saw the 
appellant in the 1995-1997 time frame for 
fluid draining of his right knee.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the appellant.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  The RO should verify a period of 
active duty service that ended prior to 
the appellants enlistment in November 
1979, and request from NPRC any available 
medical records for this period of active 
duty.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.
4.  Next, the RO should schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his left 
ankle disability.  All appropriate 
diagnostic tests and studies deemed 
necessary by the examiner to render the 
opinions requested, and to assess the 
severity of this disability, to include 
neurological testing and x-rays, if 
appropriate, should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related impairment in the 
left foot and ankle caused by the 
disability.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the appellants left ankle 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
condition, precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect of the disability 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellants 
left ankle in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The physician should address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for traumatic arthritis, limitation of 
motion, ankylosis, etc., and other 
impairments of the left foot and ankle 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, if appropriate.  The examiner 
must conduct range of motion (ROM) 
testing, and should report the exact ROM 
of the left foot.  The ROM results should 
be set forth in degrees, and the report 
should include information as to what is 
considered normal range of motion.  
If the appellant does not cooperate in 
such testing, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how the appellants failure to fully 
cooperate with ROM testing impacts the 
validity of the medical examination.  The 
examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all left foot/ankle pathology, 
including arthritis or neurological 
disorder, found to be present.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the left foot 
and ankle, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or function of 
affected joints.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

5.  The appellant must be given adequate 
notice of the requested compensation 
examination described above.  He is 
advised that failure to report for a 
scheduled examination could result in an 
adverse decision.  If he fails to report 
for an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Following completion of the above, 
the RO should readjudicate the issues 
listed on the title page that are 
presently in appellate status before the 
Board, with consideration of all the 
evidence of record, to include the 
additional evidence obtained as a result 
of this remand.  The readjudication of 
the increased rating claim for the left 
ankle disability must be within the 
analytical framework provided by the 
Court in DeLuca, supra, and by the 
General Counsel in VAOPGCPRECs 23-97 and 
9-98, supra.  In so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for this 
disability, to include separate ratings 
for any additional functional loss caused 
by arthritic or neurologic/sensory 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the left foot 
and ankle.  Further, the ROs 
consideration of referring this increased 
rating claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) must be documented on 
readjudication.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).  The appellant 
is further advised that he has a duty to assist the RO in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
